EXHIBIT 10.5

THIS SUPPLEMENTAL RETIREMENT PLAN (hereinafter the “Plan”) is adopted by Valley
Bank, a State Banking Corporation, organized and existing under the laws of the
Commonwealth of Virginia (hereinafter sometimes referred to as the “Bank” and
sometimes referred to as the “Plan Sponsor”) effective November 1, 2008. The
Plan is an amendment and restatement of several individual supplemental
retirement plans (the “Individual Plans”), adopted prior to November 1, 2008,
and consolidated as part of the Plan. The Plan is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”)
and final regulations thereunder. The Individual Plans have been operated in
good faith compliance with the requirements of Section 409A of the Code for
periods from January 1, 2005, through December 31, 2008.

ARTICLE I

Definition of Terms

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

1.1 “Act”: The Employee Retirement Income Security Act of 1974, as the same may
be amended from time to time, or the corresponding sections of any subsequent
legislation which replaces it, and, to the extent not inconsistent therewith,
the regulations issued thereunder.

1.2 “Administrator”: The plan administrator provided for in Article VIII hereof.

1.3 “Bank”: Valley Bank, a bank organized under the laws of the Commonwealth of
Virginia.

1.4 “Affiliate”: Any subsidiary, affiliate or other related business entity to
the Corporation.

1.5 “Beneficiary”: The person or persons designated by Participant or otherwise
entitled pursuant to Article IV to receive benefits under the Plan attributable
to such Participant after the death of such Participant.

1.6 “Board”: The present and any succeeding Board of Directors of the Bank.

1.7 “Change of Control”: A change in control of a nature that would be required
to be reported (assuming such event has not been “previously reported”) in
response to Item 1(a) of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (“Exchange Act”); provided that, notwithstanding the foregoing
and without limitation, such a change in control shall be deemed to have
occurred at such time as:

(i) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 or
Rule 13d-5 under the Exchange Act as in effect on January 1, 1994), directly or
indirectly, of 20% or more of the combined voting power of the Corporation’s
voting securities;



--------------------------------------------------------------------------------

(ii) individuals who as of the date hereof, constitute the Board of Directors of
the Corporation (the “Incumbent Board”) ceases for any reason to constitute at
least the majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least 75% of the
directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee for director, without objection to such nomination) shall be, for
the purposes of this clause (ii) considered as though such person were a member
of the Incumbent Board;

(iii) all or substantially all of the assets of the Corporation or the assets of
the Bank are sold, transferred or conveyed by any means, including but not
limited to direct purchase or merger, if the transferee is not controlled by the
Corporation with “control” for the purposes of this subsection meaning the
ownership of more than 50% of the combined voting power of such entity’s voting
securities; or

(iv) the Corporation is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 75% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned, in the aggregate, by the former shareholders of the
Corporation.

Notwithstanding anything in the foregoing to the contrary, no change in control
shall be deemed to have occurred for purposed of this Agreement by virtue of any
transaction.

(i) which results in Participant or a group of Persons which includes
participant, acquiring, directly or indirectly, 20% or more of the combined
voting power of the Corporation’s voting securities;

(ii) arranged or caused by a federal bank regulatory agency possessing
appropriate jurisdiction on the grounds of failing financial condition of the
Corporation or Bank which results in the acquisition, directly or indirectly, of
20% or more of the combined voting power of the Corporation’s voting securities
by any Person; or

(iii) which results in the Corporation, any subsidiary of the Corporation or any
profit-sharing plan, employee stock ownership plan or employee benefit plan of
the Corporation or any of its subsidiaries (or any trustee of or fiduciary with
respect to any such plan acting in such capacity) acquiring, directly or
indirectly, 20% or more of the combined voting power of the Corporation’s voting
securities.



--------------------------------------------------------------------------------

1.8 “Code”: The Internal Revenue Code of 1986, as the same may be amended from
time to time, or the corresponding section of any subsequent Internal Revenue
Code, and, to the extent not inconsistent therewith, regulations issued
thereunder.

1.9 “Corporation”: Valley Financial Corporation, the parent corporation owning
the Bank.

1.10 “Delayed Retirement Date”: In the event Participant continues in the active
employment of the Bank beyond his Normal Retirement Date, the first day of the
calendar month next following the date of termination of his employment with the
Bank.

1.11 “Disability Retirement Date”: The first day of the calendar month
coinciding with or the next following the date Participant retires as a result
of a Disability. For purposes hereof, the existence of a “Disability” or the
status of being “Disabled” shall be considered present during the period for
which Participant either:

(i) is determined by the Federal Social Security Administration to be disabled,
as that term is defined for purposes of the Federal Social Security disability
benefits, and for which he receives such benefits after the required waiting
period prior to his Normal Retirement Date, or

(ii) is determined by the applicable fiduciary to be disabled for purposes of
entitlement to disability benefits under any long term disability plan which is
maintained by the Bank and under which Participant is covered, and for which
Participant receives such benefits prior to his Normal Retirement Date for a
period of not less than three months,

provided the cause of such Disability occurred when Participant was
participating in this Plan. The Administrator shall have the right to require
proof of continuing Disability. Failure by Participant to provide such evidence
as may, from time to time, be required by the Administrator prior to
Participant’s attainment of his Normal Retirement Date shall result in the
discontinuance of his Disability Retirement status and the termination of
his/her status as Disabled under the Plan. The determination of Disability shall
be made by the Administrator in accordance with standards uniformly applied to
all other employees of the Bank participating in similar plans, on the advice of
one or more physicians appointed or approved by the Bank if deemed necessary or
advisable by the Administrator, and the Administrator shall have the right to
require further medical examinations from time to time to determine whether
there has been any change in the Participant’s physical condition.

1.12 “Effective Date”: The Effective Date of the Plan, as amended and restated,
is November 1, 2008.



--------------------------------------------------------------------------------

1.13 “Normal Retirement Date”: The first day of the calendar month coinciding
with or next following date on which the Participant attains age sixty-five
(65).

1.14 “Participant”: An employee of the Bank or an Affiliate selected to
participate in the Plan in accordance with Article II.

1.15 “Participation Date”: The date of an individual’s entry into the Plan as a
Participant in accordance with Article II.

1.16 “Plan”: This document as contained herein or duly amended, which reflects a
consolidation and amendment and restatement of the individual supplemental
retirement plans identified on Exhibit 1.16, attached hereto.

1.17 “Plan Sponsor”: Valley Bank, a state bank.

1.18 “Plan Year”: A twelve (12) month period commencing on January 1 and ending
on December 31 of each year.

1.19 “Retirement Benefit”: The amount due Participant or his designated
Beneficiary under the Plan, as determined pursuant to Article III hereof.

1.20 “Separation for Service”: Except as provided below, Separation from Service
means either: (i) the complete cessation of the performance of services by the
Participant for the employer for whatever reason, or (ii) a diminished level of
services where the Participant is expected to perform services at a level equal
to 20% or less of the average level of service provided during the immediately
preceding 36 months.

Separation from Service does not include military leave, sick leave or other
bona fide leave of absence if (i) the period of such leave does not exceed six
months, and (ii) there is a reasonable expectation that the Participant will
return to perform service with the employer. There is a deemed Separation from
Service if the leave of absence exceeds six months and the Participant has no
contractual or statutory right to reemployment. Such deemed Separation of
Service occurs on the first day immediately following the six month period. A
29-month period shall be substituted for the six-month period if the leave of
absence is due to a medically determinable physical or mental impairment
expected to result in death or last for a continuous period of six months or
more. For purposes of this Section 1.20, “employer” means “employer” as defined
in the Treasury Regulations Section 1.409A-1(h)(3).

1.21 “Specified Employee”: A Participant who, as of December 31st of a calendar
year, meets the requirements of Code section 416(i)(1)(A)(i), (ii), or
(iii) applied in accordance with the regulations thereunder and disregarding
Code section 416(i)(5). A Participant who meets the criteria in the preceding
sentence will be considered a Specified Employee for purposes of the Plan for
the 12-month period commencing on the next following April 1. Compensation for
purposes of identifying the Specified Employee is



--------------------------------------------------------------------------------

defined according to Treasury Regulations section 1.415(c)-2(a) applied without
regard to the safe harbor provided in Treasury Regulations section
1.415(c)-2(d), the special timing rules provided in Treasury Regulations section
1.415(c)-2(e), and the special rules provided in Treasury Regulation section
1.415(c)-2(g).

ARTICLE II

Eligibility for Benefits

2.1 Eligibility and Date of Participation. The Board in its discretion shall
designate whether and when an employee is eligible to participate in the Plan.
The Board shall designate Participants from among those individuals who
constitute a select group of management or highly compensated employees of the
Bank or an Affiliate for purposes of the Employee Retirement Income Security Act
of 1974, as amended; provided, however, that the Board need not designate as
Participants all such individuals. A Participant shall be eligible to receive a
benefit determined under Article III of this Plan following his termination of
employment with the Plan Sponsor in the event such termination occurs following
his Normal Retirement Date, Disability or termination of his employment for any
reason following completion of the required years of service set forth herein
below in Article V, said payment of benefits to be paid in accordance with the
provisions of Article VI.

ARTICLE III

Supplemental Retirement Benefit

3.1 Determination of Supplemental Retirement Benefit.

3.1(a) Subject to the terms and conditions set forth herein, upon Participant’s
termination of employment on or after his Normal Retirement Date he/she shall be
entitled to a yearly benefit equal to fifty percent (50%) of the Participant’s
final five (5) years average Compensation, reduced by Participant’s primary
Social Security benefit. In the event Participant’s Normal Retirement Date shall
occur earlier than fifteen (15) years from the Participant’s Participation Date,
Participant’s yearly benefit shall be reduced by a Fraction, the Numerator of
which shall be Participant’s years of employment with the Bank or the
Corporation from the Participant’s Participation Date until his Normal
Retirement Date and the Denominator of which shall be fifteen (15) (hereinafter
referred to as the “Target Retirement Benefit”).

“Example: yearly benefit x Years of employment from Participation Date to Normal
Retirement Date)

15

The Target Retirement Benefit shall be subject to such increase or decrease as
may be determined in accordance with Section 3.1(b) below or Section 5.1(b) if
employment terminates prior to Participant’s Normal Retirement Date. The Target
Retirement Benefit shall be paid in monthly installments for a period of one
hundred and eighty (180) months.



--------------------------------------------------------------------------------

3.1(b) The Bank shall establish for the benefit of Participant a separate
account for bookkeeping purposes and shall credit to such account for each Plan
Year an amount that when aggregated with similar accruals for all Plan Years
prior to Participant’s Normal Retirement Date is projected to fully fund the
Target Retirement Benefit. The amount required each Plan Year to fully fund the
Target Retirement Benefit for the Participant at his Normal Retirement Date
shall be referred to herein as the “Target Annual Accrual.”

In order to ensure that the Supplemental Retirement Benefit to be paid
Participant at his Normal Retirement Date properly reflects the financial
performance of the Corporation during the period of Participant’s participation
in the Plan, the Target Annual Accrual amount for a Participant shall be subject
to increase or decrease each Plan Year based upon the average of the percentages
(i.e., 50%, 80%, 100%, 110%, or 125%) that were earned pursuant to the chart
below for the fiscal year of the Corporation immediately preceding the Plan Year
for which the Target Annual Accrual is to be determined, as well as for each
prior fiscal year during the period of Participant’s participation in the Plan.
The measure of the Corporation’s financial performance shall be its Return on
Equity (“ROE”) as determined for the most recent fiscal year of the Corporation
immediately preceding the Plan Year in which the determination of the Target
Annual Accrual is to be made. The Corporation’s ROE shall be determined by the
Corporation’s auditors or certified public accountant on a consistent basis.

The “Target Annual Accrual” shall be increased or decreased each Plan Year based
upon the following ROE requirements for the Corporation’s preceding fiscal year:

 

Under 10%

ROE

   10%-12%
ROE   12%-15%
ROE   15%-18%
ROE   Over 18%
ROE    

50%

           50% of Target Annual Accrual    80%         80% of Target Annual
Accrual      100%       100% of Target Annual Accrual        110%     110% of
Target Annual Accrual          125%   125% of Target Annual Accrual

Notwithstanding the foregoing, the Administrator shall, on a prospective basis
only, have the right to make adjustments to the ROE requirements set forth above
at any time during the term of this Plan.

EXAMPLE: If the Corporation’s ROE for fiscal year previous to year 1 of the Plan
is 10%-12%, the amount credited to Participant’s Account for year 1 of the Plan
shall be 80% of the Target Annual Accrual amount for such year. If, in year 2,
the ROE for the previous fiscal year is 15%-18%, the amount credited to
Participant’s account in year 2 shall be (110% + 80%/2) times the Target Annual
Accrual for such year.

At Normal Retirement, Participant’s Supplemental Retirement Benefit to be paid
in accordance with Article VI shall be the Target Retirement Benefit increased
or reduced as a result of any adjustments to the Target Annual Accruals to his
account based upon the annual ROE requirements for the Corporation.



--------------------------------------------------------------------------------

For the purposes of determining the Supplemental Retirement Benefit due a
Participant under this Plan, the assumptions to be used by the Administrator
shall be those set forth for that Participant in Exhibit 3.1(b), which shall be
deemed a part of this Plan.

3.1(c) Notwithstanding the foregoing, if Participant terminates employment prior
to his Normal Retirement Date, the benefit calculated under this Article III may
be subject to adjustment in accordance with the vesting schedule set forth in
Article V below.

3.2 Definitions. For purpose hereof, the following terms shall have the
following meaning:

3.2(a) “Compensation” shall, for the purpose of projecting Participant’s Target
Retirement Benefit mean Participant’s total base salary, wages, and bonus
received by or made available to him by the Bank for a Fiscal Year. Compensation
shall be determined for Participant prior to any withholding or deductions and
prior to any reduction for employee elective contributions to a Cafeteria Plan
described in Section 125 of the Code or a qualified cash or deferred arrangement
described in Section 401(k) of the Code. However, Compensation shall exclude
items of compensation as expense reimbursements and allowances, amounts
contributed to or on behalf of Participant pursuant to this Plan or any other
employee benefit plan or program of the Bank or Corporation in which Participant
is eligible to participate, or any other similar extraordinary remuneration.

3.2(b) “Primary Social Security Benefit” means the annual income to which
Participant is entitled at normal retirement under the provisions of the Federal
Social Security Act as in effect on the first day of the Plan Year in which he
attains age sixty-six (66). If Participant does not qualify for, or loses,
Social Security benefits to which he is entitled under the Federal Social
Security Act because of failure to make application therefore, or for any other
reason, such Social Security benefits shall nevertheless be considered, for
purposes of the Plan, as being received by Participant. It is the intent of this
definition that Participant’s Supplemental Retirement Benefit shall be offset by
the actual social security benefits payable at that time. If Participant begins
to receive the social security benefits earlier, such paid benefits will be used
as an offset, and the offset will reflect the fact that the actual payments to
the Participant are less (because of the early payment) than the social security
benefits used to determine the offset.

ARTICLE IV

Death Benefit

4.1 Death after Commencement of Payment. If Participant dies after his
Supplemental Retirement Benefit commences to be paid and before Participant has
received one hundred eighty (180) monthly payments, the only benefits payable
under the Plan to his Beneficiary after his death shall be the remaining monthly
payments needed to ensure that one hundred eighty (180) monthly payments are
made.



--------------------------------------------------------------------------------

4.2 Supplemental Death Benefit.

4.2(a) If Participant dies before his Normal Retirement Date and provided that
Participant has designated a Beneficiary in anticipation of death, a
Supplemental Death Benefit shall be paid to the Beneficiary in an annual amount
equal to the excess of:

(i) Fifty percent (50%) of the Participant’s Compensation, (as defined in
subparagraph 3.2), for the calendar year immediately preceding the year in which
Participant’s death occurs, over

(ii) The Social Security Survivor Benefit.

The Supplemental Death Benefit shall be paid each year in twelve (12) monthly
installments for a period of one hundred and eighty (180) months commencing on
the first day of the month following Participant’s death. The Supplemental Death
Benefit shall be paid in lieu of any Supplemental Retirement Benefit.

4.3 Beneficiary Designation.

4.3(a) Participant shall be entitled to designate a Beneficiary hereunder by
filing a designation in writing with the Administrator on the form provided for
such purpose. Any Beneficiary designation made hereunder shall be effective only
if signed and dated by Participant and delivered to the Administrator prior to
the time of Participant’s death. Any Beneficiary designation hereunder shall
remain effective until changed or revoked hereunder.

4.3(b) Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary.

4.3(c) A Beneficiary designation may be changed by Participant at any time, or
from time to time, by filing a new designation in writing with the
Administrator.

4.3(d) If Participant dies without having designated a Beneficiary, or if the
Beneficiary so designated his predeceased him/her, then his/her estate shall be
deemed to be his/her Beneficiary.

4.3(e) If a Beneficiary of Participant shall survive Participant but shall die
before the Participant’s entire benefit under the Plan has been distributed,
then, absent any other provision by Participant, the unpaid balance thereof
shall be distributed to the such other beneficiary named by the decreased
Beneficiary to received his/her interest or if none, to the estate of the
decreased Beneficiary. If multiple beneficiaries are designated, absent any
other provision by the Participant, those named or the survivor of them shall
share equally any amounts payable hereunder.



--------------------------------------------------------------------------------

ARTICLE V

Vesting Schedule

5.1 Vesting Generally

5.1(a) Except as set forth below and subject to the forfeiture events described
in paragraph 5.2 hereof, Participant shall be fully vested in his/her
Supplemental Retirement Benefit upon the first to occur of:

(i) A Participant’s having reached his Normal Retirement Date while employed by
the Bank or the Corporation,

(ii) A Participant’s having remained continuously employed with the Bank and/or
the Corporation through the end of the first fiscal year for which a 100%
“Vested %” is shown on the schedule for that Participant attached as Exhibit
5.1(b); or

(iii) The occurrence of a Change of Control.

5.1(b) Separation from Service Prior to Normal Retirement Date.

Absent an event described in Section 5.1(a) and 5.2, a Participant shall,
following a voluntary Separation from Service, be entitled to receive the vested
portion of his Supplemental Retirement Benefit as determined in Section 3.2
above in accordance with the vesting schedule for that Participant attached as
Exhibit 5.1(b).

The payment of Supplemental Retirement Benefits for a Participant who Separates
from Service prior to Normal Retirement Date shall be payable in accordance with
the provisions of Article VI herein below.

5.1(c) Separation from Service Due to Disability.

In the event of a Participant’s Separation from Service on his Disability
Retirement Date on account of Disability, such Participant will have a vested
right to the Supplemental Retirement Benefit described in section 3.1(a) in an
amount equal to the greater of:

(i) 25%; or

(ii) the actual vested amount for such Participant based the vesting schedule
for that Participant attached as Exhibit 5.1(b).

Solely for purposes of determining Participant’s final five (5) years average
Compensation in order to compute the benefit payable to him/her under this
section 5.1(c), the Participant’s Disability Retirement Date shall be deemed to
be the Participant’s Normal Retirement Date. The Supplemental Retirement Benefit
payable to Participant as a result of his Disability shall begin on the
Participant’s Normal Retirement Date and shall be paid in accordance with the
provisions of Article VI set forth below.



--------------------------------------------------------------------------------

5.2 Forfeiture of Benefits.

5.2(a) Notwithstanding any contrary provision hereof, Supplemental Retirement
with respect to Participant shall be forfeited upon the occurrence of any of the
following:

(i) Participant’s voluntary termination of employment prior to meeting the
vesting requirements of Section 5.1(b);

(ii) Participant’s termination of employment with the Bank for “cause”;

(iii) Participant’s entering “competition”, his/her making an “unauthorized
disclosure of confidential information”, after his termination of or retirement
from employment with the Bank, in which case all payments to or with respect to
Participant shall cease and all payments made to Participant or his Beneficiary
under the Plan since the occurrence of such event of forfeiture shall be
returned to the Bank (provided however, forfeiture shall not occur upon
Participant’s entering into competition following a Change of Control); or

(iv) The discovery by the Bank following Participant’s termination of or
retirement from employment with the Bank or following his death, that an event
constituting “cause” sufficient for his termination of employment or discovery
of Participant’s previous “unauthorized disclosure of confidential information”
prior to his termination, retirement, or death before termination or retirement,
in which case all payments under the Plan to or with respect to Participant
shall cease and all payments previously made to Participant or his Beneficiary
under the Plan shall be returned to the Bank.

All determinations relative to the forfeiture of Supplemental Retirement
Benefits hereunder shall be made by the Board of Directors of the Company.

5.2(b) For purposes of this Section 5.2:

(i) “Cause” means (i) the willful and continued failure by Participant to
substantially perform his duties as an employee (other than any such failure
resulting from his/her incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to Participant by
(a) the Board (excluding Participant), where Participant is the Chief Executive
Officer of the Corporation, or (b) the Chief Executive Officer of the
Corporation or his delegate, for any other Participant, and which failure has
not been cured as hereinafter provided, which demand specifically identifies the
manner in which the board believes that Participant has not substantially
performed his duties, or (ii) the willful engaging by Participant in illegal
conduct or any conduct which is demonstrably and materially injurious to the
Corporation or Bank. Without limiting the generality of the foregoing, Cause
shall include the issuance of a removal order or similar order by a governmental
regulatory agency with appropriate jurisdiction prohibiting Participant from
participating in the affairs of the Corporation or Bank. Any act or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board of the Corporation or Bank Board or based upon the advice of counsel for



--------------------------------------------------------------------------------

the Corporation or Bank shall be conclusively presumed to be done, or omitted to
be done, by Participant in good faith and in the best interests of the
Corporation and Bank. It is also expressly understood and acknowledged by the
parties that the Participant’s attention to matters not directly related to the
business of the Corporation or Bank shall not provide a basis for termination
for Cause so long as the Corporation and/or Bank has approved participant’s
engagement in such activities. Upon the issuance of a written demand for
substantial performance, Participant shall have a reasonable period of time in
which to correct such alleged violation, provided, however, that the alleged
violation is neither dishonest nor criminal. The parties acknowledge and agree
that thirty (30) days shall be deemed a reasonable time in which to correct any
such alleged violation. If Participant is unable to correct the alleged
violation within said thirty (30) day period, then if (a) the Board (excluding
Participant, where Participant is the Chief Executive Officer of the
Corporation, or (b) the Chief Executive Officer of the Corporation or his
delegate, for any other Participant, determines that Participant is using his
best efforts to make such correction and that the alleged violation can be
corrected, the Board, Chief Executive Officer or delegate, as applicable, shall
extend the thirty (30) day period by such time as is reasonably necessary for
Participant to effect such correction as expeditiously as practicable.
Notwithstanding the foregoing, after a Change in Control of the Corporation or
the Bank, Participant shall not be deemed to be terminated for Cause unless and
until there shall have been delivered to Participant a copy of a resolution duly
adopted by the affirmative vote of not less than 75% of the entire membership of
the Board (excluding Participant) at a meeting of such Board called and held for
such purpose (after a reasonable notice to Participant and an opportunity for
Participant, together with his/her counsel, to be heard before the board),
finding that in the good faith opinion of the Board Participant was guilty of
conduct set forth above and specifying the particulars thereof in detail. In
such event Participant shall have a reasonable period of time in which to
correct the alleged violation, provided, however, that the alleged violation is
neither dishonest nor criminal. As in the case of an alleged violation prior to
a Change in Control, it is agreed that thirty (30) days (extended by the Board,
if necessary, as outlined above) shall be deemed a reasonable time in which to
correct any such alleged violation.

(ii) “Competition” means engaging by Participant, without the written consent of
the Board, or a person authorized hereby, in a business as a more than one
percent (1%) stockholder, an officer, a director, an employee, a partner, an
agent, a consultant, or any other individual or representative capacity (unless
Participant’s duties, responsibilities, and activities, including supervisory
activities, for or on behalf of such business, are not related in any way to
such competitive activity) if it involves:

(A) Engaging in, or entering into services or providing advice pertaining to,
any line of business that the Bank, the Corporation or any Affiliate actively
conducts or develops in competition with the Bank, the Corporation or any
Affiliate in the same geographic area (generally, within a one hundred
(100) mile radius of Roanoke, Virginia) as such line of business is then
conducted, or



--------------------------------------------------------------------------------

(B) Soliciting for employment any employees of the Bank, the Corporation or any
Affiliate.

(iii) “Unauthorized disclosure of confidential information” means the disclosure
by Participant, without the written consent of the Board or a person authorized
thereby, to any person other than as required by law or court order, or other
than to an authorized employee of the Bank, the Corporation or an Affiliate, or
to a person to whom disclosure is necessary or appropriate in connection with
the performance by Participant of his duties as an employee or director of the
Bank, the Corporation or an Affiliate (including, but not limited to, disclosure
to the Corporation’s or an Affiliate’s outside counsel, accountants, or bankers
of financial data properly requested by such persons and approved by an
authorized officer of the Bank or the Corporation), any confidential information
of the Bank or the Corporation or any Affiliate with respect to any of the
products, services, customers, suppliers, marketing techniques, methods or
future plans of the Bank, the Corporation or any Affiliate; provided, however,
that:

(A) Confidential information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by Participant)
or any information of a type not otherwise considered confidential by persons
engaged in the same business or a business similar to that conducted by the
Bank, the Corporation, or any Affiliate; and

(B) Participant shall be allowed to disclose confidential information to his
attorney solely for the purpose of ascertaining whether such information is
confidential within the intent of the Plan, but only so long as Participant both
discloses to his attorney the provisions of this paragraph and agrees not to
waive the attorney-client privilege with respect thereto.

ARTICLE VI

Payment of Benefits

6.1 Time and Manner for Payment of Supplemental Benefit.

6.1(a) Subject to paragraph 6.1(d) below, if a Participant Separates from
Service on or after his Normal Retirement Date, such Participant’s Supplemental
Retirement Benefit shall be payable commencing the first day of the month
following such Participant’s Separation from Service. Subject to the forfeiture
events of paragraph 5.2, benefits shall be payable to Participant in the form of
one hundred eighty (180) monthly installments.

6.1(b) Participant’s Supplemental Retirement Benefit, if any, shall be payable
commencing on the first day of the month following his Normal Retirement Date if
he Separates from Service before his Normal Retirement Date for any reason
(other than death, in which case Plan provisions regarding a Supplemental Death
Benefit shall apply).



--------------------------------------------------------------------------------

6.1(c) Any Supplemental Death Benefit shall be payable to Participant’s
designated Beneficiary beginning on the first day of the month immediately
following the date of Participant’s death and shall be payable for a period of
one hundred eighty (180) months.

6.1(d) To the extent that Participant is a Specified Employee on his Separation
from Service, any Supplemental Retirement Benefit payable hereunder shall be
paid on the later of the date specified in paragraph 6.1(a) or (b), as
applicable, or the first day of the month following the six-month anniversary of
the Participant’s Separation from Service. Any amounts required to be delayed
under the preceding sentence to comply with Code section 409A shall be
accumulated and paid in a lump sum with interest, at the Prime Rate of Interest
in effect on the Participant’s Separation from Service date and as reported in
the Wall Street Journal.

6.2 Benefit Determination and Payment Procedure. The Administrator shall make
all determinations concerning eligibility for benefits under the Plan, the time
or terms of payment, to Participant or Participant’s Beneficiary, in the event
of Participant’s death. No benefit shall be payable under the Plan unless the
Administrator, in its sole discretion as Plan fiduciary, determines that such
benefit is due.

6.3 Payments to Minors and Incompetents. If Participant or his/her designated
Beneficiary is a minor or is adjudged to be legally incapable of giving valid
receipt and discharge for such benefits, or is deemed so by the Administrator,
benefits will be paid to such person as the Administrator may designate for the
benefit of Participant or Beneficiary. Such payments shall be considered a
direct payment to such Participant or Beneficiary and shall, to the extent made,
be deemed a complete discharge of any liability for such payments under the
Plan.

6.4 Distribution of Benefit When Distributee Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of Participant or his/her Beneficiary entitled to benefits
under the Plan, including the mailing by certified mail of a notice to the last
known address shown on the Bank’s records. If the Administrator is unable to
locate such a person entitled to benefits hereunder, or if there has been no
claim made for such benefits, the Bank shall continue to hold the benefit due
such person, subject to any applicable statute of escheats.



--------------------------------------------------------------------------------

6.5 Claims Procedure. Claims for benefits under the Plan must be filed with the
Administrator on forms supplied by the Bank. The Administrator shall be
responsible for deciding whether such claim is within the scope provided by the
Plan (a “Covered Claim”) and for providing full and fair review of the decision
with respect to such claim. In addition, the Administrator shall provide a full
and fair review to the extent required by the Employee Retirement Income
Security Act of 1974, as amended, including without limitation Section 503
thereof, (and applicable U.S. Department of Labor Regulations).

Each claimant or other interested person shall file with the Administrator such
pertinent information as the Administrator may specify, and in such manner and
form as the Administrator may specify and provide, and such person shall not
have any rights or be entitled to any benefits or further benefits hereunder, as
the case may be, unless such information is filed by the claimant or on behalf
of the claimant. Each claimant shall supply at such times and in such manner as
may be required, written proof that the benefit is covered under the Plan. If it
is determined that a claimant has not incurred a Covered Claim or if the
claimant shall fail to furnish such proof as is requested, no benefits or no
further benefits hereunder, as the case may be, shall be payable to such
claimant.

For all purposes under the Plan, the Administrator’s decision with respect to a
claim if no review is requested and its decision with respect to a claim if
review is requested shall be final, binding and conclusive on all interested
parties as to matters relating to the Plan.

ARTICLE VII

Funding

7.1 Funding

7.1(a) The undertaking to pay the benefits hereunder shall be an unfunded
obligation payable solely from the general assets of the Bank and shall be
subject to the claims of the Bank’s creditors.

7.1(b) Except as provided in any Trust that may be established as provided in
paragraph 7.2, nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Bank and Participant or his
designated Beneficiary or any other person or to give Participant or his
Beneficiary any right, title or interest in any specific asset or assets of the
Bank. To the extent that Participant or a Beneficiary acquires a right to
receive payments from the Bank under the Plan, such rights shall be no greater
than the right of any unsecured general creditor of the Bank.

7.2 Use of Rabbi Trust Permitted. Subject to the obligations described in
paragraph 7.3, the Bank may in its sole discretion elect to establish and fund a
“Rabbi” Trust for the purpose of providing benefits under the Plan.



--------------------------------------------------------------------------------

7.3 Obligations upon Change of Control. Upon the occurrence of a Change of
Control, the Bank shall be obligated to establish (if one does not already
exist) and deposit into a “Rabbi” Trust the actuarially determined present value
of Participants vested Supplemental Retirement Benefits determined as of the
effective date of the Change of Control. Alternatively, the Bank may obtain a
written and binding obligation from the party or parties that will exercise
effective control following the Change of control, that the obligations to
Participant under this Plan will be assumed and continued by such party.

ARTICLE VIII

Plan Administration

8.1 Appointment of Plan Administrator. The Bank may appoint its Board of
Directors, the Human Resources Subcommittee of the Board of Directors, or one or
more persons who may or may not also be members of the Board of Directors to
serve as the Plan Administrator (the “Administrator”) for the purpose of
carrying out the duties specifically imposed on the Administrator by this Plan,
the Act and the Code. In the event more than one person is appointed, the
persons shall form an administrative committee for the Plan. The person or
committee persons serving as Administrator shall serve for indefinite terms at
the pleasure of the Bank, and may, by sixty (60) days prior written notice to
the Bank, resign or otherwise terminate such appointment.

8.2 Bank as Plan Administrator. In the event that no Administrator is appointed
or in office pursuant to paragraph 8.1, the Board of Directors of the Bank shall
be the Administrator.

8.3 Compensation and Expenses. Unless otherwise determined and paid by the Board
of Directors, the person or committee persons serving as the Administrator shall
serve without compensation for service as such. All expenses of the
Administrator shall be paid by the Bank.

8.4 Procedure if a Committee. If the Administrator is a committee other than the
Human Resources Committee or other standing subcommittee established by the
Board of Directors, it shall appoint from its members a chairman and a
Secretary. The Secretary shall keep records as may be necessary for the acts and
resolutions of such committee and be prepared to furnish reports thereof to the
Bank. Except as otherwise provided, all instruments executed on behalf of such
committee may be executed by its Chairman or Secretary.

8.5 Action by Majority Vote if a Committee. If the Administrator is a committee,
its action in a matter, questions and decisions shall be determined by a
majority vote of its members qualified to act thereon. They may meet informally
or take any action without the necessity of meeting as a group.

8.6 Appointment of Successors. Upon the death, resignation or removal of a
person serving as, or on a committee which serves as the Administrator of the
Plan, the Bank, by its Board of Directors may, but need not, appoint a
successor.



--------------------------------------------------------------------------------

8.7 Additional Duties and Responsibilities. The Administrator shall have the
following duties and responsibilities in addition to those expressly provided
elsewhere in the Plan:

8.7(a) The Administrator shall be responsible for the fulfillment of all
relevant reporting and disclosure requirements set forth in the Act and the
Code, the distribution thereof to Participant and his Beneficiaries and the
filing thereof with the appropriate governmental officials and agencies.

8.7(b) The Administrator shall maintain and retain necessary records respecting
administration of the Plan and matters upon which disclosure is required under
the Act and the Code.

8.7(c) The Administrator shall make any elections for the Plan under the Act or
the Code.

8.7(d) The Administrator shall make all determinations regarding eligibility for
benefits under the Plan.

8.7(e) The Administrator shall have the right to settle claims against the Plan
and to make such equitable adjustments in Participant’s or his/her Beneficiary’s
rights or entitlements under the Plan as it deems appropriate in the event an
error or omission is discovered or claimed in the operation or administration of
the Plan.

8.8 Power and Discretionary Authority. The Administrator is hereby vested with
all the power and authority necessary in order to carry out its duties and
responsibilities in connection with the administration of the Plan, including
the power to interpret the provisions of the Plan. For such purpose, the
Administrator shall have the power to adopt rules and regulations consistent
with the terms of the Plan. No benefit shall be payable under the Plan unless
the Administrator, in its sole discretion as a Plan fiduciary, determines that
such benefit is due.

8.9 Availability of Records. The Bank shall, at the request of the
Administrator, make available necessary records or other information they
possess which may be required by the Administrator in order to carry out its
duties hereunder.

8.10 No Action with Respect to Own Benefit. If Participant also serves as a
member of the Administrative Committee, such Participant shall not take any part
as the Administrator in any discretionary action in connection with his
participation as an individual. Such action shall be taken by the remaining
Administrator, if any, or otherwise by the Bank Board of Directors.

8.11 Plan Interpretation and Fiduciary Discretion. The Administrator may
construe the Plan, correct defects, supply omissions or reconcile
inconsistencies to the extent necessary to effectuate the Plan and such action
shall be conclusive.



--------------------------------------------------------------------------------

ARTICLE IX

Amendment and Termination of Plan

9.1 Amendment or Termination of the Plan

9.1(a) The Plan may be terminated at any time by the Board provided, however
that such termination is permitted and administered in accordance with Treasury
Regulation section 1.409A-3(j)(4)(ix). Upon termination of the Plan and subject
to the forfeiture events described in paragraph 5.2, above, the Supplemental
Retirement Benefit or, if applicable, the Supplemental Death Benefit of each
Participant shall become vested and non-forfeitable.

9.2(b) The Plan may be amended in whole or in part from time to time by the
Board effective as of any date specified. No amendment shall operate to decrease
Participant’s vested Supplemental Retirement Benefit or, if applicable,
Supplemental Death Benefit determined a though Participant had terminated
employment as of the earlier of the date on which the amendment is approved by
the Board or the date on which an instrument of amendment is signed on behalf of
the Bank.

9.3(c) The Bank hereby delegates to the Administrator the right to modify,
alter, or amend the Plan in whole or in part to make any technical modification,
alteration or amendment which in the opinion of counsel for the Bank is required
by law and is deemed advisable by the Administrator and to make any other
modification, alteration or amendment which does not, in the Administrator’s
view, substantially increase costs, contributions or benefits and does not
materially affect the eligibility, vesting or benefit accrual or allocation
provisions of the Plan.

ARTICLE X

Miscellaneous

10.1 Non-assignability. The interest of Participant under the Plan are not
subject to claims of the Participants’ creditors; and neither Participant, nor
his Beneficiary, shall have any right to sell, assign, transfer, or otherwise
convey the right to receive any payments hereunder or any interest under the
Plan, which payments and interest are expressly declared to be non-assignable
and non-transferable.

10.2 Right to Requirement Information and Reliance Thereon. The Bank or the
Administrator shall have the right to require Participant, his Beneficiary or
other person receiving benefit payments to provide it with such information, in
writing, and in such form as to may deem necessary to the administration of the
Plan and may relay thereon in carrying out its duties hereunder. Any payment to
or on behalf of Participant or his Beneficiary in accordance with the provisions
of the Plan in good faith reliance upon any such written information provided by
Participant or any other person to whom such payment is made shall be in full
satisfaction of all claims by Participant and his



--------------------------------------------------------------------------------

Beneficiary; and any payment to or on behalf of a Beneficiary in accordance with
the provision so the Plan in good faith reliance upon any such written
information provided by such Beneficiary or any other person to whom such
payment is made shall be in full satisfaction of all claims by such Beneficiary.

10.3 Notices and Elections. All notices required to be given in writing and all
elections required to be made in writing, under any provision of the Plan, shall
be invalid unless made on such forms as may be provided or approved by the
Administrator and, in the case of a notice or election by Participant or his
Beneficiary, unless executed by Participant or his Beneficiary giving such
notice or making such election.

10.4 Delegation of Authority. Whenever the Bank is permitted or required to
perform any act, such act may be performed by its Chief Executive Officer or
other person duly authorized by its Chief Executive Officer or the Board.

10.5 Service of Process. The Administrator shall be the agent for service of
process on the Plan.

10.6 Governing Law. The Plan shall be construed, enforced and administered in
accordance with the laws of the Commonwealth of Virginia, and any federal law
which preempts the same.

10.7 Binding Effect. The Plan shall be binding upon and inure to the benefits of
the Bank, its successors and assigns, and the Participant and his heirs,
executors, administrators and legal representatives.

10.8 Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

10.9 No Effect on Employment Agreement. The Plan shall not be considered or
construed to modify, amend or supersede any employment agreement between the
Bank and Participant heretofore or hereafter entered into unless so specifically
provided.

10.10 Gender and Number. In the construction of the Plan, the masculine shall
include the feminine or neuter and the singular shall include the plural and
vice-versa in all cases where such meanings would be appropriate.

10.11 Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

10.12 Construction. The Plan has been designed to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees as described in the Act, and shall
be interpreted and administered as such.



--------------------------------------------------------------------------------

10. 13 Code Section 409A. Any benefit, payment or other right provided by the
Plan shall be provided or made in a manner, and at such time, in such form and
subject to such election procedures (if any), as complies with the applicable
requirements of Code section 409A to avoid a plan failure described in Code
section 409A(a)(1), including without limitation, deferring payment until the
occurrence of a specified payment event described in Code section 409A(a)(2).
Notwithstanding any other provision hereof or document pertaining hereto, the
Plan shall be so construed and interpreted to meet the applicable requirements
of Code section 409A to avoid a plan failure described in Code section
409A(a)(1).